DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive.  Applicant asserts that cited prior art does not provide motivation to have a button comprised of a flexible material and having a half-spherical shape.  In particular, Applicant asserts that Wolcott would be inoperable for its intended purpose if it had the claimed button because it would cover its air opening.  However, one of ordinary skill in the art would have understood that the button could still be of a flexible material in a half-spherical shape even with the opening left uncovered.  The motivation to provide water-tightness, as stated in the rejection, still applies to a benefit of having a button with a central opening.  The button would prevent water intrusion to other components within the device.  Also, as stated below, the prior art provides separate motivation.

Response to Amendments
The rejections of claims 1-20 and 30-32 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 10, 15-19, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015080694A1 by Wolcott et al. in view of U.S. Patent 5027791 granted to Takahashi, U.S. Patent Application Publication 20060100485 by Arai et al., and U.S. Patent Application Publication 20180325358 by Hirayama.
As to claim 1, Wolcott teaches a device for placement in an air/water cylinder of an endoscope to control the flow of air and water, comprising:  a base 52, 54 (fig. 2A);
a button 82; a valve stem 56 with a proximal end (top as shown) that extends through the base and is connected to a distal end (bottom as shown) of the button; a channel 57 positioned longitudinally through the valve stem and having a proximal end (top as shown) and a distal end (bottom as shown); and an opening 59 (fig. 3) through a wall of the valve stem to the channel between the distal end of the channel and the proximal end of the valve stem (fig. 2A); wherein the device is configured to move between a first position and a second position (figs. 2A and 2B).
	Wolcott does not teach first opening through the wall of the valve stem at the distal end of the channel.  However, one of ordinary skill in the art would have recognized as obvious to modify the device taught by Wolcott to have this feature.  Takahashi teaches a device for placement in an air/water cylinder of an endoscope with openings 135, 136 in the wall of a valve stem (fig. 9).  It further teaches that the openings are structured in relation to air and water flow channels such that in a second position the openings would align with a water flow channel and an air flow channel of an endoscope (col. 8, ll. 21-40).  This provides the benefit of allowing air to purge not only the water flow channel of the endoscope, but also the air flow channel (col. 8, ll. 34-40).  The device taught by Wolcott does not have the capability of purging both air and water channels with supply air; one of ordinary skill in the art would have had clear motivation to modify the device of Wolcott to have this capability in view of the teachings of Takahashi.  One of ordinary skill in the art would have thus been motivated to have a first opening in the stem wall of Wolcott in addition to its (second) opening 59 to result in a structure that would realize the beneficial and known function of purging both air and water channels, as taught by Takahashi.
Wolcott does not teach that its button has a half-spherical shape and is made of a flexible material.  However, one of ordinary skill in the art would have recognized as obvious to have a button having a half-spherical shape and made with a flexible material.  Arai teaches that a flexible rubber cover for a button is advantageous because it provides a waterproof cover that can prevent dirt from entering the switch, thereby keeping the switch components clean (paras. 47, 156).  Arai also teaches that a flexible rubber cover allows for generation of a “sense of click operation” so that an operator recognizes that the underlying button is pressed to a predetermined portion (para. 155).  Additionally, the claimed button structure is known, as evidence by Hirayama which teaches a button cover 51b for use with a switch device of an endoscope, the cover having a half-spherical shape and made of a flexible rubber material (fig. 6A, para. 51).  One of ordinary skill in the art would have been motivated to have a flexible button with a generally half-spherical shape in order to provide a waterproof seal to keep internal components clean, as taught by Arai.  Additionally and alternately, one of ordinary skill in the art would have been motivated to have the claimed button in order to provide a desirable “click” feedback to an operation, as taught by Arai.  One of ordinary skill in the art would have further recognized and understood that the opening 85 need not be covered by a button to realize the advantages taught by Aria.  A half-spherical button may have an opening and still have a half-spherical shape, and portions of the device of Wolcott, such as its spring 78 (fig. 2A), would have readily been recognized as components that could benefit from protection from foreign matter by having a button as taught by Aria and Hirayama.
Therefore, the claimed invention would have been obvious at the time it was filed.
	As to claim 2, Wolcott teaches that the button and stem are in a proximal position relative to the base (fig. 2A).
	As to claim 3, Wolcott teaches that in the second position the button and stem are in a distal position relative to the first position (fig. 2B).
	As to claim 4, upon the obvious modification discussed above, it would have been obvious to one of ordinary skill in the art to configure the device such that in the first position the first and second openings are aligned with an air flow channel of an endoscopic device, for the reasons discussed above.
As to claim 5, upon the obvious modification discussed above, it would have been obvious to one of ordinary skill in the art to configure the device such that in the second position the first and second openings are aligned with a water flow channel of an endoscopic device, for the reasons discussed above.
As to claim 7, Hirayama teaches that its button is comprised of a flexible material (para. 51) and a depressed central area (upon pressing of the button) and is a dome or polygonal shape (fig. 7).
As to claim 9, Wolcott teaches a base with locking tabs (at 54, fig. 2A) to connect to an air/water cylinder 96.
	As to claim 10, Wolcott teaches that its device can be a single-use (disposable) device.
	As to claim 15, Wolcott teaches seals 70, 72, 74, 76 surrounding the stem (fig. 3).
	As to claim 16, Wolcott teaches second and third seals 70, 72, 74, 76 that may be connected by a strip 130 (fig. 6).
	As to claim 17, Wolcott teaches second and third seals 70, 72, 74, 76 connected to an over-molding positioned circumferentially around the stem (figs. 2A, 2B, 3).
As to claim 18, Wolcott teaches that its button has a cylindrical shape with a substantially flat proximal surface (fig. 5) and that it is comprised of a rigid polymer (p. 7, ll. 13-14; also see p. 12, ll. 17-19; p. 13, ll. 13-15). 
As to claim 19, Hirayama teaches snap features extending in a distal direction within its button that connect the button to a valve stem (fig. 6A).
As to claim 30, Hirayama teaches a seal hub at an interior of the button (fig. 6A).
As to claim 31, Wolcott teaches that its button is configured to restrict airflow from the channel through an upper surface of the button (p. 6, ll. 12-24).
As to claim 32, Wolcott teaches that its button is configured to restrict airflow from the channel through an upper surface of the button (p. 6, ll. 12-24).
As to claim 33, Hirayama teaches that the interior of its button has a first lock member and engaged with a second lock member (at 60g, fig. 6A); Arai also teaches that the interior of its button has a first lock member engaged with a second lock member (fig. 10).  One of ordinary skill in the art would have recognized as obvious to use first and second lock members with the button and a proximal end of a valve stem for the known purpose of fixing the button to a valve stem.
As to claim 34, Hirayama (fig. 6A) and Aria (fig. 10) teach a lock member that extends inwardly around an inner circumference of their respective buttons.
As to claim 35, Arai teaches that its button (rubber cover 25C) is depressible and can return to a non-depressed position without a spring (para. 153, the cover provides a reactive force that may return it to a non-depressed position).

Claims 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015080694A1 by Wolcott et al. in view of U.S. Patent 5027791 granted to Takahashi, U.S. Patent Application Publication 20060100485 by Arai et al., and U.S. Patent Application Publication 20180325358 by Hirayama as applied to claim 1 above, and further in view of WO2019226307A1 by Lagow et al.
As to claim 8, Wolcott does not teach a tag attached to the device.  However, Lagow teaches a tag 800 attached to a cleaning adapter for an endoscope (fig. 28).  Lagow teaches that a tag attached to a cleaning device prevents a user from confusing the device with an air/water valve of an endoscope (para. 7).  One of ordinary skill in the art would have recognized as obvious to attach a tag to the device of Wolcott in order to inform a user that the device is a cleaning device and not an air/water valve of an endoscope, as taught by Lagow.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 11, Lagow teaches that the tag comprises information for the user (fig. 27).
As to claim 12, Lagow teaches that the tag 800 is molded to a portion 808 of the device (fig. 28).
As to claim 13, Lagow teaches that the tag 800 is attached to the device by an elongated element (see figs. 26-33).
As to claim 14, Lagow teaches that the elongated element may be a molded polymer loop (see figs. 28, 31, 33).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015080694A1 by Wolcott et al. in view of U.S. Patent 5027791 granted to Takahashi, U.S. Patent Application Publication 20060100485 by Arai et al., and U.S. Patent Application Publication 20180325358 by Hirayama as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20060135851 by Yamazaki and U.S. Patent Application Publication 20170087263 by Sato.
As to claim 36, Wolcott does not teach that its device is spring-less.  However, one of ordinary skill in the art would have recognized as obvious to have the device being spring-less.  Yamazaki teaches that that a rubber may be used as a biasing means instead of a spring (para. 10).  Sato teaches that biasing members are not limited to springs and can be other structures (para. 43).  One of ordinary skill in the art would have understood that the device of Wolcott may be made spring-less using known biasing means other than springs with a reasonable expectation of success and predictable results.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711